Title: To George Washington from Reuben Wilkinson, 26 July 1789
From: Wilkinson, Reuben
To: Washington, George



Sir
Savannah the 26th of July 1789

Inclosed is the charge exhebited against me in my absence, and also the determination of the Honorable the Executive thereon, for your excellency’s consideration untill I shall have had a hearing which will be the 3rd of August next, at which time I shall do my self the honor of transmitting to your Excellency the determination thereon. I have the Honor to be Your Excellencys most Obt Hble Sert

R. Wilkinson

